                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                          NO. 7:18-CR-00074-D-1

UNITED STATES OF AMERICA

             v.

JONATHAN MISAEL GOMEZ

                           FINAL ORDER OF FORFEITURE

      WHEREAS, on February 15, 2019 this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 21 U.S.C. § 853 and 18 U.S.C. § 924(d)(l),

based upon the defendant's plea of guilty to offenses in violation of 21 U.S.C. § 846

and 18 U.S.C. § 924(c)(l)(A), and agreement to the forfeiture of the property listed in

the February 15, 2019 Preliminary Order of Forfeiture, to wit:

      a)     A .38 caliber Hi-Point firearm, bearing serial number P865861;

      b)     A .40 caliber, Glock 27 handgun, bearing serial number WEU0l 7;

      c)     Any and all related ammunition; and

      d)     $1,495.00 in United States currency;

      AND WHEREAS, the United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, between August 1, 2020

and August 30, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules

for Admiralty of Maritime Claims and Asset Forfeiture Actions. Said published notice .
                                                                                        I

advised all third parties of their right to the petition the court within sixty (60) days

from the first day of publication date for a hearing to adjudicate the validity of their

alleged legal interest in the forfeited property;

                                            1


        Case 7:18-cr-00074-D Document 80 Filed 08/02/21 Page 1 of 2
      AND WHEREAS, it appears from the record that no claims, contested or:
                                                                                            I
otherwise, have been filed for any of the subject property described in this Court'sl
                                                                                            i
February 15, 2019 Preliminary Order of Forfeiture, other than those specifically'

mentioned herein.

      It is HEREBY ORDERED, ADJUDGED and DECREED:

      1.       That the $1,495.00 in U.S. currency, the subject firearms, and any andI

all related ammunition listed above are hereby forfeited to the United States. Tha~
                                                                                        I



the United States is directed to dispose of the property according to law, including

destruction.

      2.       That any and all forfeited funds shall be deposited by the United StateJ

Department of Justice as soon as located or recovered into the Department of Justice'~

Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and 21 U.S.C. § 88l(e).

      The Clerk is hereby directed to send copies of this Order to all counsel of record.

      SO ORDERED this~ day of            A"~ vst           , 2021.




                                  United States District Judge




                                            2



        Case 7:18-cr-00074-D Document 80 Filed 08/02/21 Page 2 of 2
